Motion Granted; Appeal Dismissed and Memorandum Opinion filed
February 6, 2014.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-13-00836-CV

   EE CONSTRUCTION, LLC, EE HOOD & SONS, INC. AND EARL E.
                 HOOD, III, INC., Appellants

                                       V.

                 SUN COAST RESOURCES, INC., Appellee

             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1028228

                MEMORANDUM                      OPINION
      This is an appeal from a judgment signed May 22, 2013. On January 31,
2014, appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                     PER CURIAM

Panel consists of Justices Boyce, Christopher, and Brown.